162 U.S. 290
16 S.Ct. 796
40 L.Ed. 972
DAVIS et al.v.GEISSLER et al.
No. 185.
April 13, 1896.

D. P. Stubbs, for plaintiffs in error.
E. A. McMath, for defendants in error.
Mr. Chief Justice FULLER delivered the opinion of the court.


1
This was an action brought by plaintiffs in error, citizens of the state of Illinois, against more than 30 defendants, alleged to be citizens of the state of Kansas, in the circuit court of the United States for the district  f Kansas. The petition averred the execution by defendants of a certain contract, annexed, for the payment to plaintiffs of $5,000 for the construction, erection, and putting in operation of a creamery at or near Oakley, Kan., the contract being signed by defendants in the form of subscriptions to stock; performance by plaintiffs; and that they had received on account the sum of $100,—and demanded judgment against defendants, jointly and severally, for $4,900 and interest. Some of the defendants did not appear, but defendants in error did, and pleaded a modified general denial, and 12 other defenses, setting up fraud in respect of the contract, nonperformance, want of jurisdiction, in that one of the defendants, B. Mahanna, was a co-citizen of Illinois with plaintiffs, and that Mahanna's subscription to the contract was really a subscription by plaintiffs, made by him as their agent. Defendants claimed that the contract was several and not joint, and that each was bound only for the amount of his own subscription, which in no instance exceeded $850. The case was tried by a jury, but, after the evidence was closed, the court declined to submit it, and entered an order, November 28, 1891, that, 'it appearing to the court that this court has not jurisdiction of the subject-matter of this action, it is ordered that this case be, and the same is hereby, dismissed, at the costs of plaintiffs.' To review this judgment the pending writ of error was sued out October 13, 1892.


2
The circuit court made no certificate of the question of its jurisdiction to this court, and the case comes within Maynard v. Hecht, 151 U. S. 324, 14 Sup. Ct. 353; Colvin v. Jacksonville, 157 U. S. 368, 15 Sup. Ct. 634; Van Wagenen v. Sewall, 160 U. S. 369, 16 Sup. Ct. 370; Chappell v. U. S., 160 U. S. 499, 507, 16 Sup. Ct. 397.


3
Writ of error dismissed.